         Case 1:20-cv-00177-N/A Document 11               Filed 09/15/20       Page 1 of 2



             IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

HTMX INDUSTRIES LLC,                               )
HALSTEAD NEW ENGLAND                               )
CORPORATION, and,                                  )
METROFLOR COPRORATION,                             )
                                                   )
                       Plaintiffs,                 )
                                                   )
                       v.                          )    Court No. 20-00177
                                                   )
UNITED STATES OF AMERICA;                          )
OFFICE OF THE UNITED STATES TRADE                  )
REPRESENTATIVE; ROBERT E.                          )
LIGHTHIZER, U.S. TRADE                             )
REPRESENTATIVE; U.S. CUSTOMS AND                   )
BORDER PROTECTION; MARC A.                         )
MORGAN, U.S. CUSTOMS AND BORDER                    )
PROTECTION ACTING COMMISSIONER,                    )
                                                   )
                       Defendants.


                                     NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

Court of International Trade, the undersigned,               Elizabeth Speck             , hereby

enters an appearance as the principal attorney of record for the United States, Office of the U.S.

Trade Representative, Robert E. Lighthizer, U.S. Trade Representative, U.S. Customs and Border

Protection, and Marc A. Morgan, U.S. Customs and Border Protection, Acting Commissioner,

defendants in this action, and requests that all papers in connection with this action be served at

the address below.



                                                       Respectfully submitted,


                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General


                                                       JEANNE E. DAVIDSON
                                                       Director
       Case 1:20-cv-00177-N/A Document 11   Filed 09/15/20     Page 2 of 2




                                         s/ L. Misha Preheim
                                         L. MISHA PREHEIM
                                         Assistant Director


                                         s/Elizabeth Anne Speck
                                         ELIZABETH ANNE SPECK
                                         Senior Trial Counsel
                                         U.S. Department of Justice
                                         Civil Division
                                         Commercial Litigation Branch
                                         PO Box 480
                                         Ben Franklin Station
                                         Washington, D.C. 20044
                                         Telephone: (202) 307-0369
                                         Facsimile: (202) 353-0461
                                         E-mail: Elizabeth.Speck@usdoj.gov

September 15, 2020                       Attorneys for Defendant




                                   -2-
